MEMORANDUM**
Christopher Isaac Simmons, a California state prisoner, appeals pro se the district court’s order dismissing without prejudice, pursuant to 28 U.S.C. § 1915(g), his 42 U.S.C. § 1983 action alleging that prison officials violated his constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir.2002). We affirm.
The district court properly dismissed Simmons’ action pursuant to section 1915(g) because the record shows that Simmons has, on three or more prior occasions, brought an action that was dismissed as frivolous, malicious, or for failure to state a claim. See 28 U.S.C. § 1915(g). The district court correctly concluded that Simmons was not under imminent danger of serious physical injury because Simmons’ complaint and the attachments to the complaint show that Simmons received frequent medical examinations, diagnostic studies, and physical therapy for his back pain, notwithstanding his disagreement with prison doctors about his course of treatment, does not establish an imminent danger of serious physical injury under section 1915(g).
*276Simmons’ remaining contentions lack merit.
We deny appellant’s motion for judicial notice.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.